J-S44017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF : I.O.S., A             :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.G., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 15 EDA 2018

               Appeal from the Order Entered November 30, 2017
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0001109-2017,
              CP-51-DP-0000832-2016, FID: 51-FN-002865-2013

    IN THE INTEREST OF: D.N.S., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.G., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 17 EDA 2018

               Appeal from the Order Entered November 30, 2017
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-DP-0000972-2016,
                CP-AP-0001110-2017, FIN: 51-FN-002865-2013


BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MURRAY, J.:                                   FILED JULY 27, 2018

        M.G. (Mother) appeals the trial court’s termination of her parental rights

to her children, I.O.S. and D.N.S., born March 2016 (collectively, Children) 1,

____________________________________________



1   Children’s older sibling, J.G., is not subject to this appeal.
J-S44017-18



pursuant to Section 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act, 23

Pa.C.S.A. § 2511.2 After careful review, we affirm.

        The family first became involved with the Philadelphia Department of

Human Services (DHS) in July 2013, following an allegation that Mother had

unnecessarily performed cardiopulmonary resuscitation (CPR) on her three-

week-old child, J.G. Mother stated that J.G. was bleeding and she was afraid

he was not breathing. The report averred that Mother had a seizure disorder

and mental health issues, and that her family was attempting to obtain

emergency mental health treatment for her. After being discharged from the

hospital, J.G. was removed from Mother’s care and placed with a paternal

aunt.    In March 2015, Dr. William Russell performed a parenting capacity

evaluation of Mother.

        Children, who are the subject of the instant appeal, subsequently were

born prematurely and in respiratory distress in March 2016. The day after

their birth, DHS received a report that: 1) Mother had tested positive for

phencyclidine     (PCP);    2)   Mother        had   been   diagnosed   with   paranoid

schizophrenia and substance abuse; and 3) Mother was non-compliant with

prenatal care. The report further specified that Mother was undergoing one-

on-one observation in a psychiatric ward as she was experiencing auditory


____________________________________________



2 J.S. (Father) voluntarily relinquished his parental rights.         See N.T.,
11/30/17, at 4. Father is not a party to this appeal, nor did he file a separate
appeal.

                                           -2-
J-S44017-18



and visual hallucinations. In April 2016, Mother admitted to DHS that she

suffered from paranoid schizophrenia and could not care for Children.

       In April 2016, DHS obtained an Order for Protective Custody (OPC) for

Children. They were placed with a maternal aunt and adjudicated dependent

in May 2016.3 In December 2016, the court ordered Children to remain in

placement, with Mother allowed supervised visits. However, throughout most

of the history of this case, Mother has resided in Florida and failed to attend

visits with Children.

       In February 2017, the Community Umbrella Agency (CUA) held a Single

Case Plan (SCP) meeting. The objectives identified for Mother were to: 1)

continue mental health treatment; 2) comply with all clinical evaluation

recommendations; 3) attend supervised weekly visits with the Children when

offered; 4) comply with all court orders; 5) complete parenting classes; 6)

enter drug and alcohol treatment; and 7) maintain negative random drug

screens.

       Mother’s parental rights to J.G. were terminated in January 2017. In

November 2017, due to Mother’s failure to meet her objectives, DHS filed a

petition to terminate Mother’s parental rights to Children and change their

permanency goal to adoption. At that time, Children had been in pre-adoptive

kinship care for over fifteen months.
____________________________________________


3 Children were not placed with Father because he did not have adequate
housing; he lived next door to Mother and there were concerns that he was
allowing her to see J.G. and Children unsupervised. See N.T., 11/30/17, at
6-7.

                                           -3-
J-S44017-18



      In November 2017, the court convened a hearing. DHS presented the

testimony of Melissa Urrutia, the CUA case manager. See N.T., 11/30/17, at

2-4. All parties stipulated to DHS’ statement of facts as included in the petition

to terminate Mother’s parental rights. Id. at 5, 22. Mother was represented

by counsel and testified on her own behalf.          Id. at 3.    Children were

represented by a guardian ad litem (GAL), Jalaine Stokes, Esquire, and legal

counsel, Jeffrey Bruch, Esquire. Id. at 1.

      Following the conclusion of DHS’ case in chief, the court granted the

petition pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b), and

terminated Mother’s parental rights. The court proceeded to a permanency

review hearing and entered orders changing Children’s permanency goals to

adoption.

      On December 26, 2017, Mother contemporaneously filed a timely notice

of appeal and a concise statement of errors complained of on appeal pursuant

to Pa.R.A.P. 1925(a)(2)(i) and (b). The trial court filed its Pa.R.A.P. 1925(a)

opinion on March 8, 2018.

      On appeal, Mother raises the following issues for our review:

      1. Whether the trial court erred and/or abused its discretion by
      terminating the parental rights of [Mother] pursuant to [23
      Pa.C.S.A. §] 2511(a)(1) where [Mother] presented evidence that
      she made efforts to perform her parental duties.

      2. Whether the trial court erred and/or abused its discretion by
      terminating the parental rights of [Mother] pursuant to [23
      Pa.C.S.A. §] 2511(a)(2) where Mother presented evidence that
      she made efforts to remedy any incapacity or neglect.



                                      -4-
J-S44017-18


       3. Whether the trial court erred and/or abused its discretion by
       terminating the parental rights of [Mother] pursuant to [23
       Pa.C.S.A. §] 2511(a)(5) and (a)(8) where evidence was provided
       to establish that the children were removed from the care of
       Mother, however Mother is currently capable of caring for the
       children and the conditions which led to removal have been
       remedied.

       4. Whether the trial court erred and/or abused its discretion by
       terminating the parental rights of [Mother] pursuant to [23
       Pa.C.S.A. §] 2511(b) where evidence was presented that Mother
       has a parental bond with the children that would be detrimental
       to sever.

Mother’s Brief at 8.4

       We review cases involving the termination of parental rights according

to the following standards.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotations

omitted).
____________________________________________


4 Mother challenged the goal change to adoption in her Pa.R.A.P. 1925(b)
statement of errors complained of on appeal.       See Pa.R.A.P. 1925(b)
Statement, 11/3/17, at 1. However, Mother appears to have abandoned this
claim on appeal and does not discuss it in her brief. Accordingly, she has
waived this claim on appeal. See Krebs v. United Refining Co. of
Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006); see also Pa.R.A.P.
2101; Pa.R.A.P. 2119(b)-(c).

                                           -5-
J-S44017-18



       The court terminated Mother’s parental rights pursuant to 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b). When reviewing a termination petition,

the trial court must engage in a bifurcated analysis:

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
       that the parent’s conduct satisfies the statutory grounds for
       termination delineated in Section 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to Section 2511(b): determination of the
       needs and welfare of the child under the standard of best interests
       of the child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between
       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). To

affirm, we need only agree with any one of the subsections of 2511(a), as well

as subsection (b), to affirm. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc). Instantly, we focus our analysis on Subsection (a)(2) and

(b).

       The relevant sections of 23 Pa.C.S.A. § 2511 provide that:

       (a) General rule.--The rights of a parent in regard to a child may
       be terminated after a petition filed on any of the following
       grounds:

             (2) The repeated and continued incapacity, abuse, neglect
             or refusal of the parent has caused the child to be without
             essential parental care, control or subsistence necessary for
             his physical or mental well-being and the conditions and
             causes of the incapacity, abuse, neglect or refusal cannot or
             will not be remedied by the parent.

                                       ***


                                       -6-
J-S44017-18


      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511.

      To satisfy the requirements of Section 2511(a)(2), the moving party

must prove “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) that the causes

of the incapacity, abuse, neglect or refusal cannot or will not be remedied.”

See In Interest of Lilley, 719 A.2d 327, 330 (Pa. Super. 1998).             The

grounds for termination are not limited to affirmative misconduct, but concern

parental incapacity that cannot be remedied.      In re Z.P., 994 A.2d 1108,

1117 (Pa. Super. 2010). Parents are required to make diligent efforts toward

the reasonably prompt assumption of full parental duties. Id.

      Mother claims that the court erred in terminating her rights under

Section 2511(a)(2) because she has engaged in mental health treatment in

Florida, although she admittedly did not provide documentation to the court.

See Mother’s Brief at 17-18. Mother additionally claims the court failed to

consider that with further treatment and therapy, she “may have the potential

to have the capacity” to provide safety and permanency to Children. Id.


                                     -7-
J-S44017-18



     Aside from Mother’s self-serving testimony, the record is devoid of any

evidence that Mother received mental health treatment in Florida. Indeed,

the evidence showed otherwise, as the CUA case manager and Mother herself

testified that 1) Mother was not compliant with her objectives, including

mental health treatment, random drug screens, or attending a substance

abuse program; 2) Mother visited Children only once in the last year, and her

only explanation was that she had moved to Florida; 3) Mother did not call to

inquire about Children or perform any parental duties for Children; and 4)

although Mother had moved back to Philadelphia one month prior to the

hearing, she had not visited Children or received substance abuse treatment.

See N.T., 11/3/17, at 23-29.

     The parenting capacity evaluation, performed in March 2015 and

introduced into the record at the termination hearing, reflects numerous

concerns. Dr. William Russell noted that Mother has a family support system,

stable housing, and has expressed a willingness to seek full time employment.

See DHS Exhibit 8, at 10. However, at the time of the evaluation, Dr. Russell

did not recommend reunification due to Mother’s “inconsistency in treatment,

following prescribed medication protocols, endorsement of positive symptoms

of psychosis, chronic exposure to domestic violence, and lack of understanding

regarding ongoing DHS involvement.” Id. Further, because her symptoms

are chronic and often difficult to treat, and because Mother did not arrange

treatment for her neurological disorder, it was Dr. Russell’s opinion that

Mother had not, and likely would not, develop the capacity to provide for

                                    -8-
J-S44017-18



Children’s safety and permanency in the future. Id. Significantly, at the time

of the hearing in November 2017, over two and a half years later, Mother’s

incapacity had not changed. See N.T., 11/30/17, at 20-22.

      Accordingly, the trial court properly found by competent, clear, and

convincing evidence that Mother’s parental rights should be terminated

pursuant to Section 2511(a)(2), as her continued incapacity caused Children

to be without essential parental care, and the causes could not be remedied.

See Lilley, 719 A.2d at 330; Z.P., 994 A.2d at 1117.

      Next, we must consider Children’s needs and welfare pursuant to

Subsection 2511(b). See Z.P., 994 A.2d at 1121 (Pa. Super. 2010). “In this

context, the court must take into account whether a bond exists between child

and parent, and whether termination would destroy an existing, necessary

and beneficial relationship.”   Id.   The court is not required to use expert

testimony, and social workers and caseworkers may offer evaluations as well.

Id. Ultimately, the concern is the needs and welfare of a child. Id. Where

there is no evidence of a bond between the parent and child, it is reasonable

to infer that no bond exists. In re: K.Z.S., 946 A.2d 753, 763 (Pa. Super.

2008).

      We have noted:

      [b]efore granting a petition to terminate parental rights, it is
      imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship, as
      well as the tangible dimension. Continuity of relationships is also
      important to a child, for whom severance of close parental ties is


                                      -9-
J-S44017-18


      usually extremely painful. The trial court, in considering what
      situation would best serve the child[ren]’s needs and welfare,
      must examine the status of the natural parental bond to consider
      whether terminating the natural parents’ rights would destroy
      something in existence that is necessary and beneficial.

Z.P., 994 A.2d at 1121 (quoting In re C.S., 761 A.2d 1197, 1202 (Pa. Super.

2000)).

      Here, the trial court accepted as credible the social worker’s testimony

that Mother had seen Children only once in the past year, and that she had

moved to Florida while Children remained in Pennsylvania.             See N.T.,

11/30/17, at 22-24. Children had been in care for their entire lives. Id. at

26. Ms. Urrutia opined that it was in Children’s best interests to terminate

Mother’s parental rights and change their permanency goals to adoption

because 1) Mother was no closer to reunification than she had been when

Children were placed; 2) there would be no irreparable harm to Children; 3)

Children were healthy and thriving in their placement; and 4) Children were

in kinship care with a foster parent who wished to adopt them along with their

older brother, J.G. Id. at 26-27. On this record, indicating that there was no

bond between Mother and Children, clear and convincing evidence supports

the trial court’s termination of Mother’s parental rights with respect to Section

2511(b), where adoption would best serve Children’s needs and welfare. See

Z.P., 994 A.2d at 11126-27.

      For all of the above reasons, we affirm the termination of Mother’s

parental rights to Children.

      Orders affirmed.


                                     - 10 -
J-S44017-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/27/18




                          - 11 -